              Case 2:20-cr-00004-RAJ Document 31 Filed 04/24/20 Page 1 of 1




1                                                           The Honorable Richard A. Jones
2
3
4
5
                        UNITED STATES DISTRICT COURT FOR THE
6
                          WESTERN DISTRICT OF WASHINGTON
7                                   AT SEATTLE
8
9     UNITED STATES OF AMERICA,                      NO. CR20-04 RAJ
10                              Plaintiff,
11                                                   ORDER GRANTING LEAVE TO
                           v.
                                                     FILE AN OVERLENGTH BRIEF
12
13    WILLIAM L. GALE,

14                              Defendant.
15
            THE COURT having considered the Government’s Motion for Leave to File an
16
     Overlength Brief, and finding good cause,
17
            IT IS HEREBY ORDERED the Government’s Motion (Dkt. #28) is GRANTED.
18
     The Government is permitted to file a response to the Defense Motion for De Novo
19
     Review of Detention Order and for Release on an Appearance Bond with Special
20
     Conditions that is seventeen pages in length.
21
            DATED this 24th day of April, 2020.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25
                                                     United States District Judge
26
27
28
      ORDER GRANTING LEAVE TO FILE AN OVERLENGTH BRIEF - 1              UNITED STATES ATTORNEY
      United States v. Gale, CR20-04 RAJ                               700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
